Citation Nr: 0614589	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1979 to March 1980.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was 
remanded for further development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an 
innocently acquired psychiatric disorder, to include 
major depression or any psychosis, in service or for many 
years thereafter.  

2.  The currently demonstrated major depression or any 
psychosis is not show to be due to any event or incident 
of the veteran's brief period of active service.  



CONCLUSION OF LAW

The veteran's innocently acquired psychiatric disability 
to include major depressive disorder or psychosis, is not 
due to disease or injury that was incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.159, 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
claim, the Board must ensure that VA has met its 
statutory duty to assist the veteran in the development 
of his claim.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

That law redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, VA had to ensure that the veteran has been 
notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, 
i.e., something to the effect that  he should give VA 
everything  he has pertaining to his claims.  

VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

By virtue of information contained in an October 2001 
letter, the RO informed the veteran of the information 
and evidence needed to substantiate and complete a claim 
for VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  In this case, 
however, such notice was not sent to the veteran until 
well after the initial unfavorable rating decision in 
April 1999.  

Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  Indeed, the October 2001 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, since that 
time, the veteran has continued to actively participate 
in his appeal.  For example, in February 2004, he 
reported for a scheduled VA examination.  

Finally, the Board notes that the Statement of the Case 
(SOC), issued in August 1999; the Supplemental Statement 
of the Case (SSOC), issued in November 2004; and the 
Board's February 2001 remand, notified the veteran and 
his representative of the evidence needed to establish 
the benefit sought, as will as his and the VA's 
respective responsibilities regarding the acquisition of 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Indeed, the SSOC set forth the relevant text of 38 C.F.R. 
§ 3.159; and the SOC and SSOC identified the evidence 
which had been received by VA.  

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has 
not identified, any additional evidence, which is 
necessary to make an informed decision on the issue on 
appeal.  

Indeed, in a statement received at the Board in August 
2005, the veteran stated that he had no further argument 
and/or evidence to submit.  

Given the extensive efforts to assist the veteran, 
further development of the case would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been 
afforded a meaningful opportunity to participate 
effectively in the processing of his claim of service 
connection.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of those claims.  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

The veteran contends that his current psychiatric 
disability which had its onset in service.  In the 
alternative, he asserts that such disability was 
aggravated during active duty.  In either event, he 
maintains that service connection is warranted.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as a psychosis, to a degree of 10 percent or more 
within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

This presumption is rebuttable by affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Every veteran is taken to have been in sound condition 
when examined, accepted, and enrolled for service, except 
for defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or when 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003).  

In this case, the report of the veteran's December 1999 
service entrance examination is negative for any 
complaints or clinical findings of psychiatric 
disability.  

Thus, the veteran is presumed to have been in sound 
psychiatric condition at the time of his entry into 
service.  In order to rebut the presumption, there must 
be clear and unmistakable evidence that the veteran's 
psychiatric disability existed prior to service.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  

Shortly after his entry on active duty, it was found that 
the veteran lacked the aptitude for recruit training.  
Although he was counseled and/or disciplined for 
unsatisfactory performance and for disrespect, such 
transgressions were not associated with a psychiatric 
condition of any kind.  

Indeed, during treatment by the Neuropsychiatric Service 
in February and March 1980, psychiatric disability was 
not identified.  

Rather, it was noted that the veteran was not psychotic 
or suicidal and that he had no mental disorder which 
would preclude his participation in training.  On each 
occasion, he was found fit to return to full duty.  

Nevertheless, in March 1980, the veteran was discharged 
from the service due to unsuitability.  Although his 
unsuitability was found to be associated with a 
personality disorder, it should be noted that personality 
disorders are not considered disabilities under the law 
and regulations governing the award of VA compensation.  
Accordingly, service connection may not be granted for 
such disorders.  38 C.F.R. § 3.303(c).  

An innocently acquired psychiatric  disorder was not 
clinically identified until the 1990's, many years after 
the veteran's discharge from service.  The primary 
diagnoses were those of major depressive disorder and a 
psychosis.  

The presence of major depressive disorder was confirmed 
during a VA examination in February 2004 and the 2005 
opinion by a psychiatrist with the VHA.  

The VA examiner and the VHA psychiatrist noted that the 
veteran had a long history of substance abuse.  

They also concluded that the major depression and 
substance abuse existed prior to the veteran's entry in 
service.  They acknowledged, however, that such 
conclusions were based on a history reported by the 
veteran.  

A recorded history provided by the veteran does not 
constitute competent medical evidence of a chronic 
preservice condition, even though the veteran's account 
of his preservice illnesses was recorded by medical 
examiners.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also, Gahman v. West, 13 Vet. App. 148, 150 -
151 (1999).  

Indeed, there is simply no competent evidence, such as 
medical records dated before December 1979, to 
corroborate the veteran's assertion that his psychiatric 
disability had its onset prior to service.  

Absent clear and unmistakable evidence of pre-service 
onset, the record is insufficient to rebut the 
presumption that the veteran was psychiatrically sound at 
the time of his entry in service.  Therefore, any 
question with respect aggravation of a pre-service 
condition is effectively moot.  

Since the evidence fails to rebut the presumption of 
soundness, the veteran's claim becomes one of direct or 
presumptive service connection.  Wagner v. Principi, 
370 F.3d at 1096.  

As reported hereinabove, an innocently acquired 
psychiatric disorder was not clinically identified until 
the 1990's, many years after the veteran's discharge from 
service.  

Moreover, there is no competent evidence of a nexus to 
service or of a nexus to any event occurring during the 
first year after service.  The only evidence to the 
contrary comes from the veteran.  

As a layman, however, the veteran is only qualified to 
report on matters which are capable of lay observation.  
He is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  
Absent such evidence, service connection is not warranted 
on a direct or presumptive basis.  

In arriving at this decision, the Board notes that 
veteran has a long history of polysubstance abuse.  
Several examiners, such as the one who performed an 
April 1996 psychiatric evaluation at the Dr. W. E. S. 
Mental Health/Mental Retardation and Substance Abuse 
Centers and the one who performed the VA examination in 
October 1998, have concluded that the veteran's 
psychiatric disability was probably secondary to his drug 
use.  

In this regard, it should be noted that the progressive 
and frequent use of drugs to the point of addiction is 
considered willful misconduct.  Service connection is not 
warranted for disability due to the veteran's own willful 
misconduct. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.301 (2005).  



ORDER

Service connection for an innocently psychiatric disorder 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


